Citation Nr: 0619204	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-14 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bladder cancer.  

2.  Entitlement to service connection for prostate cancer.  

3.  Entitlement to service connection for hepatitis C with 
liver cirrhosis.  

4.  Entitlement to service connection for liver cancer.  

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
epidermolysis bullosa.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, 
Oregon, VA Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional relevant evidence was received at the Board in 
January 2006.  The veteran has not waived initial agency of 
original jurisdiction (AOJ) consideration of the evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should consider the additional 
evidence submitted.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued.  

2.  (The veteran reports that he was told 
that he has cancer due to red lead 
poisoning.)  The AOJ should send the 
veteran a letter that specifically advises 
him that he must submit evidence of the 
conversation and that he should submit a 
letter from the doctor who provided this 
information to him.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


